Memorandum. Final judgments unanimously modified by deleting those portions awarding landlord the value of tenant’s use and occupancy of the premises involved, without prejudice to a separate action therefor, and as so modified, affirmed, without costs.
There is no provision in the Real Property Actions and Proceedings Law for such an award to be included in a judgment in a summary proceeding (cf. Real Property Actions and Proceedings Law, § 741, subd. 6).
Concur — Schwartzwald, P. J., Cone and Pino, JJ.